--------------------------------------------------------------------------------

                                                                                                            Exhibit
10.3

                                  
 
EXCLUSIVE TRADEMARK LICENSE AGREEMENT


This Exclusive Trademark License Agreement (the “Agreement”) is made and entered
into on this 20th day of April, 2007 (the “Effective Date”) by and between In
Stride L.L.C., a Delaware limited liability company that trades in the State of
New Jersey as InStride Shoes L.L.C. and which has a principal place of business
at 29 Polhemus Drive, Hillsborough, NJ 08844 (hereinafter referred to as
“Licensor”) and InStride Ventures, LLC, a Delaware limited liability company
with a principal place of business at c/o George Foreman Ventures LLC, 100 North
Wilkes-Barre Boulevard, 4th Floor, Wilkes-Barre, Pennsylvania 18702 (hereinafter
referred to as “Licensee”). Each of Licensor and Licensee may be referred to
herein as a “party” and collectively as the “parties”.


RECITALS


WHEREAS, Licensor is a distributor of footwear and owns certain Trademarks (as
defined below);


WHEREAS, Licensee desires to be licensed by Licensor in the use of the
Trademarks;


WHEREAS, Licensor desires to license Licensee's use of the Trademarks;


WHEREAS, Licensor and Licensee are entering into this Agreement in connection
with a certain Operating Agreement dated as of April 20, 2007 by and among
Licensor, Licensee, George Foreman Ventures, LLC (“GFV”) and the other parties
thereto (the “Operating Agreement”); and


WHEREAS, Licensor is a member of Licensee and will be involved in Licensee’s day
to day operations.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement covenant and agree as follows:


1.  License. (a) Licensor hereby grants to Licensee an exclusive (subject to
Section 1(b) herein) perpetual, royalty-free, and sub-licenseable (on terms and
conditions substantially consistent herewith) right and license to use the
trademarks and related registrations identified on Exhibit A (collectively, the
“Trademarks”) in and throughout the United States, its territories and
possessions and Puerto Rico: (i) as part of Licensee’s corporate name and
tradename, (ii) upon or in connection with footwear and related goods and
services including, without limitation, athletic, casual and post-operative
shoes, shoe accessories and socks that are intended to meet the medical needs of
individuals with specific footwear problems such as those related to diabetes
(collectively, “Footwear”), and (iii) in connection with the manufacturing, sale
and distribution of Footwear through any channel of sale (e.g., direct,
indirect, online, etc.), whether by Licensee or its suppliers, wholesalers,
distributors or retailers. (b) Notwithstanding the foregoing, Licensor shall
have a limited right to continue use of the Trademarks in connection with
Footwear solely with respect to direct sales thereof to (i) customers that have
made purchases from Licensor prior to the Effective Date, to the extent
identified on Exhibit B (the “Existing Customers”), and (ii) new customers
obtained from and after the Effective Date that operate retail stores with no
more than six (6) locations for re-sale of such Footwear to the general public
from such retail locations (the “New Customers” and, collectively with the
Existing Customers, the “Customers”); provided, however, that Licensor shall not
use the Trademarks in connection with sales of Footwear to any third party
(other than Existing Customers) that has or does purchase Footwear from
Licensee. For the avoidance of doubt, except as permitted in Section 1(b),
Licensor agrees that it shall not otherwise use the Trademarks (e.g., Licensor
shall not sell directly to individuals, conduct sales through the Internet or
ecommerce technologies, sell Footwear to or through wholesalers or distributors,
etc.). Notwithstanding Section 2(b)(ii), Licensor and Licensee agree and
acknowledge that the New Customers may sell Footwear through the Internet or
ecommerce technologies; provided, however, that any such sales shall be
 
 

--------------------------------------------------------------------------------


 
 
ancillary to such New Customers’ retail operations and not a material portion of
such New Customers’ revenue.


2.  Use of Trademarks; Quality Control. (a) Licensee shall use the Trademarks in
the forms identified on Exhibit A, and in such other forms that Licensor shall
approve in writing (in its reasonable discretion) from time to time. Licensee
shall use upon or in connection with the Footwear a “™” symbol or, if a U.S.
Federal Trademark Registration has been obtained, a ‘®’ symbol. (b) To ensure
that the quality of the Footwear is consistent with the Trademarks used to
identify it, Licensor retains the right, subject to Section 2(c) below, to
monitor the quality of the Footwear by inspecting production samples thereof no
more than once (1) per calendar year that this Agreement is in effect and prior
to any new product being developed or sold in the marketplace. Notwithstanding
the foregoing, Licensor acknowledges and agrees that Footwear that is identical
or substantially conforms to the quality of footwear previously or hereinafter
sold by Licensor to the Customers shall be deemed to be of sufficient quality
for all purposes of this Agreement. (c) To the extent that Licensor reasonably
objects to any Footwear designs, production samples and/or any advertising or
promotional materials (e.g., pictures and illustrations) relating to the
Footwear, Licensor shall provide notice of such objection to Licensee within
seven (7) days of its review thereof. Licensor shall not object to such
materials unreasonably, and if Licensor has not so objected, Licensee shall be
permitted to use such materials for the current and any future or repeat uses.
(d) All use of any Trademarks licensed by this Agreement and used on any
Footwear shall inure to the benefit of Licensor.


3.  Trademark Protection; Third Party Infringement; Infringement Notification;
Further Assurances. (a) Licensor agrees, at Licensor’s expense, to obtain,
maintain, defend and protect the Trademarks against infringement by third
parties in all countries of the world where the Footwear is or will be sold
including, without limitation, instituting suit to seek injunctions and monetary
damages.


(b) Licensee shall have the right to participate in prosecuting such actions
against infringers and, if it so participates, it shall fund fifty percent (50%)
of the costs and expenses thereof and be entitled to fifty percent (50%) of any
recovery of monetary damages. If Licensee does not so participate, Licensor
shall fund one hundred percent (100%) of the costs and expenses thereof and be
entitled to one hundred percent (100%) of any recovery of monetary damages. If
Licensor fails to prosecute actions against any third party that Licensee
reasonably believes is infringing the Trademarks, Licensee shall have the right
to prosecute such action independently and, if it exercises such right, it shall
fund one hundred percent (100%) of the costs and expenses thereof and be
entitled to one hundred percent (100%) of any recovery of monetary damages. To
the extent that Licensor fails to fulfill its obligations pursuant to Section
3(a) and/or as necessary for Licensee prosecute actions against infringers as
permitted in the preceding sentence, Licensor irrevocably constitutes and
appoints Licensee as its true and lawful representative and attorney-in-fact,
with full power and authority in its name, place and stead, to fulfill such
Licensor obligations and prosecute such actions. The foregoing grant of
authority is a special power of attorney coupled with an interest, shall be
irrevocable and shall continue in full force and effect notwithstanding the
subsequent merger, dissolution or other termination of the existence of
Licensor.


(c) If either party shall become aware of any infringement by third parties of
any right licensed under this Agreement or any other use of the Trademarks or
any term confusingly similar to the Trademarks, such party shall promptly notify
the other party of that infringement or use.


(d) The parties shall promptly do such acts and execute, acknowledge, and
deliver such documentation as is necessary for the parties to fulfill their
respective obligations pursuant to this Section 3.


4.  Warranties and Representations; Indemnification. (a) Licensor warrants,
represents and covenants that (i) it is the owner of all right, title, and
interest in and to the Trademarks and has the sole and exclusive right to
license the Trademarks, to enter into this Agreement, and to agree to the terms
and conditions hereof, (ii) it has received no notice of, and there are not
currently pending or threatened, any actions, claims or proceedings relating,
directly or indirectly, to the Trademarks, and (iii) the Trademarks do not
infringe upon or otherwise violate the trademark, intellectual property or
proprietary rights of any
 
 
 
2

--------------------------------------------------------------------------------


 
 
third party. (b) Licensor hereby agrees to indemnify, defend and hold harmless
Licensee, its members and managers, their affiliates, and all of their
respective members, managers, officers, directors, employees, agents and
representatives from and against any and all third party claims relating,
directly or indirectly, to the breach of Licensor’s representations, warranties,
covenants and/or agreements including, without limitation, all liability,
losses, judgments, settlements, costs and expenses relating thereto (reasonable
attorneys’ fees, etc.). For the avoidance of doubt (and not by way of
limitation) in the event that a third party claims that Licensee’s use of the
Trademarks as contemplated hereunder infringes, violates or misappropriates the
rights of such third party, Licensor shall be responsible for one hundred
percent (100%) of the costs and expenses incurred by Licensee as a result of
such claim (including, without limitation, reasonable attorneys’ fees) and for
fully indemnifying, defending and holding Licensee harmless in connection with
such claim.


5.  Termination; Effect of Termination. (a) This Agreement may be terminated as
follows: (i) if either Licensee or Licensor materially fails to perform any of
their respective obligations under this Agreement, or otherwise materially
breaches any of their respective representations, warranties, covenants and
agreements contained herein, the other party may terminate this Agreement upon
thirty (30) days' prior written notice; provided, however, that the
non-performing or breaching party shall not have remedied such nonperformance or
breach during such thirty (30) day period, (ii) if GFV materially fails to
perform any of its obligations pursuant to the Operating Agreement, or otherwise
materially breaches any of its representations, warranties, covenants and
agreements contained in the Operating Agreement, Licensor may terminate this
Agreement upon thirty (30) days' prior written notice; provided, however, that
GFV shall not have remedied such nonperformance or breach during such thirty
(30) day period, or (iii) upon the dissolution or bankruptcy of Licensee. (b)
Upon the termination of the Agreement, all rights granted to Licensee under this
Agreement shall automatically revert to Licensor; provided, however, that
Licensee and any third party deriving rights therefrom may sell existing
inventories of Footwear on a nonexclusive basis for a period of one hundred
eighty (180) days, subject to all of the other terms and conditions of this
Agreement.


6. Miscellaneous.

 
(a)  Notices. All notices or other instruments or communications given pursuant
to this Agreement shall be in writing, signed by the party giving the same, and
shall be delivered by hand or sent by registered or certified United States
mail, return receipt requested, postage prepaid, or by a recognized overnight
delivery service, addressed to the parties at their addresses set forth above. A
party may, by notice to the other party, specify any other address for the
receipt of such notices, instruments or communications. Except as expressly
provided in this Agreement, any notice, instrument or other communication shall
be deemed properly given only when received, or upon refusal of receipt, by the
party to whom it is sent.  
 
(b)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, excluding any
conflict-of-laws rule or principle that might refer the governance, construction
or interpretation of this Agreement to the laws of another State.
 
(c)  Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.
 
(d)  Severability. Each term and provision of this Agreement is intended to be
severable. If any term or provision of this Agreement is determined by a court
of competent jurisdiction to be unenforceable for any reason whatsoever that
term or provision shall be ineffectual and void and the validity of the
remainder of this Agreement shall not be adversely affected thereby.
 
(e)  Entire Agreement. This Agreement (including the exhibits hereto, all of
which are incorporated herein by reference) supersedes any and all other
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof. The Recitals to this Agreement are an
integral part hereof and are incorporated herein by reference.
 
 
 
3

--------------------------------------------------------------------------------


 
 
(f) Amendment or Modification. This Agreement (including the exhibits hereto)
may be amended or modified from time to time only by a written agreement
executed by authorized representatives of the parties hereto.
 
(g) Reports and Records. To the extent that Licensor or its members do not have
access to the underlying information, Licensee shall (upon Licensor’s written
request) furnish Licensor with semiannual reports of all sales of all products
subject to this Agreement and of all sublicensing agreements hereunder. Licensor
shall have the right to inspect the books and records of Licensee relating to
sales of all products subject to this agreement and to all sublicensing
agreements hereunder.
 
(h) Offset. Licensee shall have the right to offset any amounts payable by
Licensor in connection with this Agreement or related to the Trademarks against
any amounts payable by Licensee to Licensor (pursuant to the Operating Agreement
or otherwise).
 
(i) Customer List. The customer list set forth in Exhibit B shall be deemed a
trade secret of Licensor and may not be divulged by Licensee to any third party
without the express written consent of Licensor. Upon the termination of this
Agreement, Licensee shall return any and all copies of such customer list to
Licensor.
 
IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed by its duly authorized officers on the Effective Date.




In Stride L.L.C., t/a InStride Shoes
L.L.C.                                         InStride Ventures, LLC





BY:_________________________________                                 BY:_________________________________
Name:                                                           Name:
Title:                                                             Title:
 
 
 
 
 

 
 
4
 
 
 
 
 